Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species 1 (claims 1-13) in the reply filed on 12/07/2020 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by  Ohishi (US 2013/003483)
A medical image processing apparatus used for a treatment using a device, the apparatus comprising:
a memory configured to store a volume data of an object (see para. 0011 “medical image diagnosis apparatus includes a volume rendering image generation part, mask image-storage, real time fluoroscopic image generation part, subtraction image generation part, coil image generation part, and image composition part.”; and
processing circuitry configured to:
acquire positional information of the device, set, in an X-ray image generated by imaging an object using X-ray, a region on which a volume-based 2D image generated from the volume data is to be superimposed, based on the positional information of the device, (see para. 0011, “The volume rendering image generation part generates, from volume data, a volume rendering image that represents blood vessel information inside a subject. The mask image-storage stores fluoroscopic mask images. The real time fluoroscopic image generation part acquires real time fluoroscopic images for each chronological sequence accompanying device insertion.” and
generate a superimposed image by superimposing the volume-based 2D image on the set region in the X-ray image (see para. 0011, “The subtraction image generation part generates a subtraction image by subtraction processing on the fluoroscopic mask image stored in the mask image storage and the real time fluoroscopic image acquired for each chronological sequence. The coil image generation part generates a coil image from the fluoroscopic mask image. The image composition part generates a composite image of the volume rendering image, the subtraction image, and the coil image”..
Furthermore, Ohishi discloses that “After starting the fluoroscopic imaging, a device such as a guide wire, catheter, etc. is inserted into the subject by a doctor while using fluoroscopic images as references. Then, the image processing device 1 performs detection processing, etc. on a line component with respect to the fluoroscopic subtraction data. As a result, other portions except those showing devices such as the guide wire, catheter, etc. in the fluoroscopic subtraction data, that is, noise, are suppressed. Consequently, in the fluoroscopic subtraction data, portions showing devices are displayed as relatively enhanced in comparison to the other portions.
Ohishi explicitly discloses the enhancement of part of the devices in the images vs. other areas, therefore changing the transparency within the image of specific areas of the road map.

    PNG
    media_image1.png
    453
    693
    media_image1.png
    Greyscale



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-37183718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793